UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-4783


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEFFORY HARRISON,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:09-cr-00234-1)


Submitted:   April 22, 2014                   Decided:   April 25, 2014


Before WILKINSON and      DUNCAN,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Acting Federal Public Defender, Jonathan D.
Byrne, Appellate Counsel, Lex A. Coleman, Assistant Federal
Public Defender, Charleston, West Virginia, for Appellant.    R.
Booth Goodwin II, United States Attorney, Lisa G. Johnston,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jeffory          Harrison      appeals          the    twenty-four-month

sentence      imposed         following     the     revocation       of    his          term   of

supervised release.             Before this court, Harrison asserts several

bases      for     his    contention        that       this     sentence           is    plainly

unreasonable.            For    the   reasons       that      follow,     we       reject      his

arguments and affirm the revocation judgment.

              “A district court has broad discretion when imposing a

sentence upon revocation of supervised release.”                           United States

v.    Webb,      738 F.3d 638,   640    (4th      Cir.     2013).         A    revocation

sentence that is both within the applicable statutory maximum

and    not    “plainly        unreasonable”       will     be   affirmed           on   appeal. *

United States v. Crudup, 461 F.3d 433, 437-38 (4th Cir. 2006).

In     determining        whether     a     revocation          sentence           is    plainly

unreasonable, we first assess the sentence for reasonableness,

utilizing         “the    procedural        and        substantive        considerations”

employed in evaluating an original criminal sentence.                                    Id. at

438.

              A    revocation      sentence       is    procedurally       reasonable          if

the district court has considered both the policy statements


       *
       Harrison concedes that this is the controlling standard of
review in this circuit, but seeks to preserve the issue for
further review by noting the existence of a circuit split as to
the appropriate standard.



                                             2
contained in Chapter Seven of the Sentencing Guidelines and the

18    U.S.C.      §   3553(a)          (2012)       factors    identified       in       18    U.S.C.

§ 3583(e) (2012).                Id. at 439.             The district court must also

explain the chosen sentence, although this explanation “need not

be    as    detailed        or       specific”      as   is   required       for    an    original

sentence.           United States v. Thompson, 595 F.3d 544, 547 (4th

Cir.       2010).       A    sentence          is    substantively        reasonable          if     the

district court states a proper basis for concluding that the

defendant should receive the sentence imposed.                               Crudup, 461 F.3d

at 440.

                 If, after considering the above, we decide that the

sentence is reasonable, we will affirm.                            Id. at 439.       Only if we

find       the      sentence           to    be       procedurally         or      substantively

unreasonable will we evaluate whether it is “plainly” so.                                      Id.

                 Against these well-established principles, we readily

conclude that Harrison’s sentence is reasonable.                                   The sentence

is    within      the   two-year            statutory       maximum       authorized          for    the

underlying          Class        C     felony       offense        that    resulted           in    the

supervised          release           order.          See     18    U.S.C.      §§ 3559(a)(3),

3583(e)(3) (2012); 18 U.S.C. § 924(l) (2012).                               Our review of the

record confirms that the district court considered the advisory

policy statement range of three to nine months’ imprisonment,

the calculation of which was not disputed in the district court

and    is     not     challenged            on      appeal,    and    heard        the    parties’

                                                     3
arguments    regarding     the    appropriate     sentence      to    be    imposed.

Furthermore, the district court drew upon the § 3553(a) factors

enumerated in § 3583(e) in sentencing Harrison.                   The transcript

makes clear that, despite the court’s prior lenient treatment

and strong admonitions, Harrison simply could not (or would not)

abide   by   the   terms   of    his    supervised     release.       The    court’s

decision to impose the statutory maximum in this case was driven

by Harrison’s repeated drug use, his ongoing failure to present

himself for drug testing at the pre-assigned time and place, and

his non-compliance with his drug treatment plan.                  We thus cannot

accept Harrison’s claim that his sentence is “unduly punitive.”

(Appellant’s Br. at 8); see Crudup, 461 F.3d at 440 (holding

that imposition of statutory maximum term of imprisonment was

substantively      reasonable,         given    that    the     district      court

expressly relied on defendant’s “admitted pattern of violating

numerous conditions of his supervised release,” despite numerous

extensions of leniency by the district court).

             Harrison also argues that the revocation sentence is

unreasonable because it “does nothing to address the source of

Harrison’s    problems     on    supervised     release     —   his   drug     use.”

(Appellant’s Br. at 8).          But this argument fails to acknowledge

the court’s continuous efforts to aid Harrison in overcoming his

substance    abuse   issues,      all    of    which   he   spurned.         As   the

district court noted, the probation office did everything within

                                         4
its power to help Harrison conquer his addiction, but it was

incumbent     upon   Harrison      to    avail    himself      of    the      treatment

options secured for and provided to him, which he would not do.

By the time he last appeared in court, there simply was nothing

left for the court to do in this vein.

             Finally,      Harrison      suggests       that      the     purpose     of

supervised release — “to ease a defendant’s transition back into

the community” — would have been better served by “[a] much

shorter sentence[.]”            (Appellant’s Br. at 9).             We reject this

argument as it improperly conflates the purposes that underlie

the imposition of a term of supervised release in the first

instance      with   the    purpose      for     penalizing       the      defendant’s

violation of those terms.              The revocation sentence is designed

to punish the defendant’s failure to abide by the terms of his

supervised     release,     see       Crudup, 461 F.3d   at       438    (“‘[T]he

sentence imposed upon revocation [is] intended to sanction the

violator for failing to abide by the conditions of the court-

ordered    supervision.’”        (alteration     in    original)        (quoting     U.S.

Sentencing Guidelines Manual ch. 7, pt. A, introductory cmt.

3(b))), and the district court’s comments make plain that it

chose   the    twenty-four-month         sentence      to   sanction          Harrison’s

substantial     breach     of   the    trust    and    leniency     that      the   court

previously afforded him.



                                          5
           Accordingly, we affirm the revocation judgment.                We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      6